Citation Nr: 1117971	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  06-10 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for skin disability (other than chloracne).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board in August 2010, when it was remanded for additional development.  The matter was again before the Board in February 2011, when claim of entitlement to service connection for chloracne was denied by the Board, and the issue of entitlement to service connection for skin disability (other than chloracne) was remanded for additional development.

The Board finds that there has been substantial compliance with the directives of the Board's February 2011 remand directives.  In this regard, the Board notes that the requested supplemental medical opinion was obtained from the author of the September 2010 VA examination report, and this February 2011 supplemental opinion is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran served in the Republic of the Vietnam during the Vietnam era, and is presumed to have been exposed to herbicide agents.

2.  Chronic skin disability was not manifested during the Veteran's active duty service or for many years thereafter, nor is chronic skin disability otherwise related to the Veteran's active duty service, including exposure to herbicides.


CONCLUSION OF LAW

A chronic skin disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to be incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

The record shows that in July 2004 and October 2010 VCAA letters, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in July 2004, which was prior to the October 2004 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  The Board recognizes that the October 2010 VCAA notice was provided after the initial decision.  However, the deficiency in the timing of this notice was remedied by readjudication of the issue on appeal in November 2010 and March 2011 supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the October 2010 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his skin disability claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The claims-file in this case includes service treatment records, VA treatment records, and private medical records.  The Veteran was afforded a VA examination in September 2010, with a supplemental opinion obtained in February 2011, which is now fully adequate to allow for appellate review of the chloracne issue.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Analysis

The Veteran originally claimed entitlement to service connection for a skin disability he believed to be chloracne.  In a February 2011 decision, the Board found that the Veteran does not have any diagnosed chloracne, and remanded the additional issue of entitlement to service connection for a skin disability other than chloracne.  The Veteran has been diagnosed with actinic keratosis, which he believes is etiologically related to his military service.

The Veteran is claiming service connection for a skin disability(other than the previously denied chloracne), to include as due to his exposure to herbicides while stationed in Vietnam.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  In addition, the United States Court of Appeals for the Federal Circuit has determined that a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Agent Orange Act of 1991 (in part) directed the Secretary of VA to enter into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.

Pursuant to this legislation, the Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).

The Board notes that on October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of Veterans Affairs announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemias.  No such presumption has been announced pertaining to additionally skin disabilities such as actinic keratosis.

Service records show that the Veteran served in Vietnam during the applicable time period and is therefore presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  Significantly, however, this appeal does not involve any currently diagnosed skin disability that is among the enumerated disabilities listed under 38 C.F.R. § 3.309(e).  The Board again notes that the Secretary has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  For these reasons, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable with respect to this issue.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

The Board notes that the Veteran's service treatment records reveal that in April and May 1971 the Veteran complained of rashes on his left arm and his right knee, treated with tinactin and Benadryl.  The service treatment records strongly suggest that these rashes were acute and transitory in nature, rather than manifestations of any chronic disability; no pertinent chronic disability was ever diagnosed in the service treatment records, and the Veteran's June 1971 medical history questionnaire reveals that he directly denied any current or past problems with skin disease.  Furthermore, the June 1971 service separation examination report shows that trained medical professionals examined the Veteran and found him to be clinically normal in all respects with no pertinent abnormalities.

The Board finds that the contemporaneous service treatment records are probative evidence, reflecting the Veteran's complaints and competent medical findings from that time.  This probative evidence indicated that the Veteran did not have a chronic skin disability during service, and did not have his currently diagnosed actinic keratosis during service.

The Board notes that a July 2010 statement from the Veteran's representative contends that other service treatment records should be interpreted as indicating manifestations of a current chronic skin disability that were not correctly diagnosed at the time.  The Board notes, however, that the September 2010 VA medical examiner reviewed the claims-file and discussed the service treatment records in making a determination that the currently diagnosed skin disability did not manifest during service.

The Veteran was provided a VA examination in September 2010 to determine the nature and etiology of his claimed skin disability at issue in this case.  The VA examination report shows that the Veteran complained of skin lesions on his forearms, that come and go, beginning during the 1980s.  The Veteran indicated that the lesions typically appear in the summer time, but there were otherwise no identifiable triggers.  The course of the disability was described as intermittent, and the primary symptom was described as itching with no systemic symptoms.  Additionally, the Veteran described other skin lesions that he has had routinely frozen off since the 1980s; these lesions were said to have appeared on his forehead and outer ears.  These lesions were described to occur intermittently, and to manifest in flaky skin with no systemic symptoms.

Physical inspection during the September 2010 VA examination revealed bilateral forearms with pink, dry, scaly, flat macules.  There were a few scattered dry, flaky, hyperkeratotic lesions to the bilateral forearms.  There were also brown-tan flat lesions on bilateral arms.  There were no hematomas (blood blisters) noted.  The September 2010 VA examiner diagnosed "actinic/solar keratosis" and opined that the Veteran "does not have a diagnosis of Chloracne."  The examiner further opined that "[i]t is not likely that the Veteran's Actinic/solar keratosis manifested during the Veteran's active duty service or otherwise caused by the Veteran's service."  The examiner noted that the Veteran "was treated for fungal skin infections and a skin rash on his right knee (likely dermatitis, treated with hydrocortisone cream) while in the military."  The examiner stated that the current skin condition was secondary to sun exposure.

In February 2011 the VA examiner prepared a supplemental opinion statement in connection with the Board's February 2011 remand.  The examiner opined that "[i]t is not likely that the veteran's current actinic keratosis  is related to his military service."  The examiner "acknowledged that he likely was exposed to the sun while in the military," but noted that "[h]e didn't start to get treated for his condition [un]til the 80s."  The examiner noted the increased commonality of the skin pathology in individuals with advancing age, and noted that the Veteran worked in labor and maintenance at a water basin for 20 years (as compared to two years of military service).  The examiner concluded that "[t]he veteran's current condition is not likely causally or etiologically related to the sun exposure in service.  Likely related to occupational/sun exposure."

The Board finds that the September 2010 VA examination report, together with the February 2011 supplemental opinion, is highly probative evidence addressing the key medical questions in this case.  The VA examiner offers a competent medical opinion, informed by review of the claims file and direct inspection of the Veteran, with an explained rationale in explaining the likely etiology of the diagnosed current skin disability.

Conclusion

The Board has reviewed the entirety of the evidence of record but finds that there is no other evidence of record which probatively contradicts the findings presented in the probative evidence discussed above with regard to the issue on appeal.  The Board acknowledges that the claims file contains a quantity of other medical records, but none of the information in these records pertinently contradicts the findings discussed above.

Here, although the Veteran did have some in-service skin rash complaints, and although the Veteran currently has diagnosed actinic keratosis following service, the evidence does not show that his current claimed disability is related to his military service.  The Veteran has been afforded a VA examination in connection with his claim; the examiner provided a negative nexus opinion for the issue considered by the Board at this time.  The September 2010 VA examiner (including with a February 2011 supplemental opinion) provided a persuasive rationale, discussed above, that addressed the Veteran's in-service history and his post-service history and medical findings.  The examiner's opinions are uncontradicted with regard to this issue.  No medical professional has provided any opinion indicating that the Veteran's currently diagnosed skin disability is related to any symptoms or findings during military service; nor has any medical professional opined that a currently diagnosed skin disability is otherwise related to service.  None of the Veteran's post-service medical records indicate that the Veteran's current claimed skin disability is related to his military service.

The Board acknowledges that service connection may indeed be granted when a chronic disease or disability is not present in service, but there is evidence of continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the Board concludes that the lay evidence presented by the Veteran concerning his continuity of symptoms after service is not credible.  To the extent that the Veteran's testimony and his original filing of this claim has suggested continuity of symptoms after service, such testimony is not entirely clear and is inconsistent with the overall record. 

The Board notes that the Veteran told the September 2010 VA examiner that he began having the skin symptoms he currently complains of during the 1980s, many years after the conclusion of his active duty military service.  The Board also finds that the service treatment records, read together, strongly suggest that neither the Veteran nor service medical professionals believed that he had any chronic skin disability during service or at the time of separation.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service, are probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Given the facts that (1) the service treatment records are silent as to any diagnosis of any chronic skin disability, (2) the separation medical examination report from the conclusion of the Veteran's period of service shows he was clinically normal in all pertinent respects with no chronic disabilities or complaints, (3) the first evidence of the currently diagnosed chronic skin disability is not shown until many years after service (and the Veteran has on at least one occasion indicated the symptoms began many years after service), and (4) the most probative medical evidence of record finds no nexus between the current diagnosed skin disability and active service, the Board finds that the Veteran's statements suggesting in-service onset or continuity since service are afforded low probative value as to the onset and etiology of his currently diagnosed chronic skin disability.

Even if the Board were to accept the suggestion from some of the Veteran's contentions that he has experienced some pertinent symptoms continuously since his period of military service, the provisions concerning continuity of symptomatology do not relieve the requirement that there must be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  With regard to the Veteran's skin disability (other than chloracne) claim, there is no showing that any medical professional has ever provided an opinion that his current claimed skin disability is related to his period of military service or any of his described symptomatology.

The Board acknowledges the Veteran's belief that he currently has a chronic skin disability as a result of his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the diagnosis and etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Robinson v. Shinseki, 312 Fed. Appx. 336 (Fed. Cir. 2009) (non-precedential) (confirming that, 'in some cases, lay evidence will be competent and credible evidence of etiology').  However, a determination concerning the possibility of a causal relationship between service and chronic disabilities diagnosed so many years following military service requires specialized training, and may therefore not be established by lay opinions on etiology.  Thus, the Veteran's statements are afforded no probative value with respect to the medical question of whether his claimed skin disability is medically attributable to his military service.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection for skin disease (other than chloracne) is denied.  See 38 U.S.C.A § 5107.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


